DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “highly structured” in claim 1 is a relative term which renders the claim indefinite. The term “highly structured” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The clause could be revised to simply state that the second mold counterplate has a different contour than the first mold counterplate or that the second mold counterplate has a cavity or cavities.  However, when the claim requires the reader to distinguish between a structured and a “highly” structured mold surface, one of ordinary skill in the art would not be apprised of the scope of the invention.  
In claim 1, the term “has not been subjected to forming” in lines 9 and 19 renders the claim indefinite.  The Examiner recommends that Applicant consider the word “flat” as a replacement since that appears to be what is shown in Fig. 1, part 1.2 and 1.7.  Inherently, every fiber layer impregnated with polyurethane has been “formed” from the fiber layer and polyurethane, even if it is formed into a flat shape, and therefore the claim appears to be internally contradictory.  Alternatively, the phrase “has not been subjected to forming” appears to be directed at excluding operations that occur before the scope of the claim.  Would Applicant permit potential infringers to practice the claimed invention with a process that impregnates a composite material with a resin by “forming” such as Glemet (US 4,937,028) where bars or baffles (3) inherently shape and form the composite material during the impregnation even though the material comes out of the die in a flat configuration (4)?  Stated differently, does Applicant intend to encompass the flat preform shape shown in the instant figures, or exclude forming processes that occur before the scope of the claim?  Other claims are rejected by dependence.
In claim 4, the “in particular” renders the claim indefinite because it is unclear whether glass fibers are required or merely exemplary.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter.
The scope of claim 1 is sufficiently narrow to overcome any possible prior art rejections.  Various references were considered in making this determination, but none teaches the specific steps including replacing a first mold counterplate with a second mold counterplate along with the specific layers recited in the claim.
DE102012013538B4 (Audi hereafter) illustrates the important distinctions between the claim and the prior art.  Considering Figs. 1-3, Audi shows only two layers (6, 7) and a foamable material (14) introduced into the space between the layers.  There is no second mold counterplate or cover layer, and Audi lacks the claimed first step of compression molding (previously step 1.3).
Hill (US 3,286,004) is similar to Audi except that Hill provides a layer (3) that can be considered to meet the claimed cover layer.  Hill is interpreted to be the closest prior art to the claimed invention.  While there is a layer equivalent to the first fiber layer (12), there is no replacement of a first mold counterplate with a second mold counterplate.  Hill provides an equivalent of the second mold counterplate (2) without any mold replacement.  In general, the prior art provides a similar effect using the foaming of the core in order to provide a force which causes materials to conform to the mold contours without any mold replacement.  Other references providing a similar process include Saidla (US 4,130,614), McCarthy (US 4,471,020), and Ewen (US 5,173,227).
While it is known to replace a mold half in order to apply additional material, see Hashizume (US 20020106952), there is no reasonable rationale for combining Hashizume with Hill or any of the other references.  Hashizume is an injection molding process and distinctly different from Hill and the other references cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742